STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
TERESA F. SNIDER,                                                             September 10, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1591 (BOR Appeal No. 2046079)
                   (Claim No. 2001018681)
and

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

MONONGALIA COUNTY BOARD OF EDUCATION
Employer Below, Respondent

                             MEMORANDUM DECISION
     Petitioner Teresa F. Snider, pro se, appeals the decision of the West Virginia Workers’
Compensation Board of Review.

       This appeal arises from the Board of Review’s Final Order dated November 17, 2011, in
which the Board affirmed a May 26, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s October 15, 2010,
Order denying the claim as time barred. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Snider sustained an injury to her right wrist on May 11, 2000, while working for the
Monongalia County Board of Education. Ms. Snider was awarded a 12% permanent partial
disability award on January 31, 2003. On August 27, 2010, Ms. Snider submitted an application
to reopen her claim for consideration of an additional partial permanent disability award. The
                                                1
claims administrator denied the petition as being time barred. Ms. Snider appealed and argues
that she is entitled to an additional permanent partial disability award.

        The Office of Judges concluded that Ms. Snider’s request to reopen her claim for an
additional permanent partial disability award on or about August 27, 2010, was untimely filed.
The Office of Judges noted that West Virginia Code §23-4-16(a)(2) (2009) mandates that in any
claim, in which an award of permanent disability has been made, reopening requests must be
filed within five years of the date of the initial award. Ms. Snider was awarded a 12% permanent
partial disability award on January 31, 2003. Seven years later, Ms. Snider filed a request to
reopen her claim for an additional partial permanent disability award. Ms. Snider exceeded the
filing period by more than two years. The Office of Judges held that the claims administrator’s
Order denying Ms. Snider’s request to reopen her claim was proper. The Board of Review
reached the same reasoned conclusions. We agree that Ms. Snider’s petition to reopen her claim
for an additional partial permanent disability award was untimely filed.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.




                                                                                        Affirmed.
ISSUED: September 10, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2